Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered July 31, 1985, convicting him of murder in the *738second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence at the trial in a light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The People proved that while the defendant displayed a knife, his codefendant robbed 1 of the 2 victims, and a second codefendant, upon the defendant’s request to "smack” the other victim, shot and killed him.
The defendant’s other contentions are either unpreserved for appellate review or without merit. Lawrence, J. P., Kunzeman, Rubin and Kooper, JJ., concur.